[Cite as State ex rel. Davis v. Ewers, 130 Ohio St.3d 354, 2011-Ohio-5790.]




     THE STATE EX REL. DAVIS, APPELLANT, v. EWERS, JUDGE, APPELLEE.
  [Cite as State ex rel. Davis v. Ewers, 130 Ohio St.3d 354, 2011-Ohio-5790.]
Criminal procedure—Judgment entry of conviction sufficient—Writ of mandamus
        denied.
(No. 2010-1605—Submitted November 2, 2011—Decided November 15, 2011.)
     APPEAL from the Court of Appeals for Lorain County, No. 10CA009828.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Benson Davis, a.k.a. Ian Davis, for a writ of mandamus to
compel appellee, Lorain County Court of Common Pleas Judge Raymond J.
Ewers, to issue sentencing entries in his criminal cases that comply with Crim.R.
32(C) so as to constitute final, appealable orders. “Mandamus will not compel the
performance of an act that has already been performed.” State ex rel. Dehler v.
Kelly, 123 Ohio St.3d 297, 2009-Ohio-5259, 915 N.E.2d 1223, ¶ 1. As the court
of appeals correctly determined, Davis’s original sentencing entries in September
1994 complied with Crim.R. 32(C) sufficiently to constitute final, appealable
orders. State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142,
paragraph one of the syllabus. The omission of the “manner of the conviction” in
these sentencing entries did not prevent the judgments from being final,
appealable orders. Id.
                                                                        Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL, CUPP,
and MCGEE BROWN, JJ., concur.
        LANZINGER, J., concurs in judgment only.
                                  __________________
                            SUPREME COURT OF OHIO




       Benson Davis, pro se.
       Dennis P. Will, Lorain County Prosecuting Attorney, and M. Robert
Flanagan, Assistant Prosecuting Attorney, for appellee.
                           _____________________




                                        2